Citation Nr: 0739361	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1950 to September 
1963.  The veteran died in January 2003 and the appellant is 
the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for the cause of 
the veteran's death.

The appellant testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in January 2007.  

The appellant also testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2007.  

Transcripts of her testimony from both hearings are 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran died in January 2003; the certificate of 
death lists the immediate cause of the veteran's death as 
congestive heart failure, due to, or as a consequence of 
coronary artery disease, with a two-year interval between 
onset and death.  

2.  During the veteran's lifetime, service connection was in 
effect for recurrent dislocation, right shoulder (rated 30 
percent disabling), recurrent dislocation, left shoulder 
(rated 20 percent disabling), medial collateral ligament 
calcification (rated 10 percent disabling), 
epidermatophytosis (rated 10 percent disabling), and scars, 
furnunculosis scars and residuals of an appendectomy, each 
rated as noncompensable.  The combined rating was 60 percent.  

3.  The veteran was not found to be a prisoner of war during 
service in Korea.

4.  The veteran's heart disability was not shown during 
service or for many years following discharge from service, 
and may not be presumed to have been incurred therein.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death and 
the criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2007 supplemental statement of the case, following the 
provision of notice.  The claimant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of the veteran's 
death is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The notices provided to the appellant over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate her claim.  Additionally, the 
undersigned Veterans Law Judge took the time during the July 
2007 hearing to specifically explain the law and regulation 
with regard to claims of service connection for cause of 
death.  The appellant, in her July 2007 hearing testimony, 
has demonstrated her understanding of the evidentiary 
requirements.  The appellant has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant specifically contends that 
the veteran's service connected disabilities led to his 
inactivity, and as a result, the veteran developed a heart 
disorder that continued until his death.  Alternatively, the 
appellant maintains that the veteran was a prisoner of war 
(POW) during service, warranting service connection on a 
presumptive basis.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

There are other instances when service connection will be 
presumed.  The law provides for a presumption that certain 
diseases, under certain circumstances, were incurred in 
service when developed by a former POW.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(5), 3.309(c).  In particular, "[I]f a 
veteran is a former POW, the following diseases shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military naval, or air service even though there is no 
record of such disease during service . . .atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)." 38 C.F.R. § 3.309(c).

The veteran died in January 2003.  The certificate of death 
lists the immediate cause of the veteran's death as 
congestive heart failure, due to, or as a consequence of 
coronary artery disease, with a two-year interval between 
onset and death.  During the veteran's lifetime, service 
connection was in effect for recurrent dislocation, right 
shoulder (rated 30 percent disabling), recurrent dislocation, 
left shoulder (rated 20 percent disabling), medial collateral 
ligament calcification (rated 10 percent disabling), 
epidermatophytosis (rated 10 percent disabling), and scars, 
furnunculosis scars and residuals of an appendectomy (each 
rated as noncompensable).  The combined rating was 60 
percent.  

The veteran, during his lifetime, claimed POW status; however 
the National Personnel Records Center was unable to verify 
the veteran's assertions, according to a request for 
verification of information (VA Form 21-3101) dated October 
1988.  

The veteran's service medical records are completely negative 
for findings, complaints or diagnosis of any heart or heart-
related disability, including coronary artery disease, 
congestive heart failure, hypertension, and diabetes.  The 
service medical records do reflect that the veteran was 
treated on numerous occasions for right and left shoulder 
dislocations.  Additionally, at one point during service, the 
veteran was placed on a 1200 calorie diet for weight loss.

Private treatment records note a heart problem as early as 
1995.  At that time, the veteran was diagnosed with 
congestive heart failure.  By 2001, the veteran's Doctor 
indicated that the veteran had diabetes, chronic atrial 
fibrillation, CAD, renal insufficiency and advanced 
congestive heart failure.  

In April 2003, the veteran's private doctor, Dr Malone, 
indicated that the veteran had a long history of diabetes, 
chronic atrial fibrillation and past myocardial infarction, 
as well as renal dysfunction.  He required amputation below 
the left knee for severe peripheral vascular disease.  Dr, 
Malone opined that the lack of exercise related to immobility 
from his left BKA prosthesis likely contributed to his weight 
gain and further deterioration of his cardiac status.  

It does not appear that Dr. Malone reviewed the veteran's 
claims file because his opinion does not address the fact 
that there was a definite weight gain during service, or that 
the veteran was put on a weight loss plan, as noted in the 
service medical records.  

The appellant contends that the veteran's service-connected 
conditions made it impossible for the veteran to participate 
in any form of exercise; thereby contributing to his obesity 
and subsequent heart problems.  The appellant specifically 
noted that, prior to the leg amputation, the veteran would 
ride a bicycle daily.  The appellant further asserted that VA 
was never able to properly fit him with a prosthetic device.  

Importantly, the appellant appears to blame the leg 
amputation for the veteran's subsequent inactivity; however, 
the veteran's below the knee amputation was not a service-
connected condition.  As such, service connection for the 
cause of the veteran's death is not warranted under this 
theory (the below the knee amputation), directly, or 
indirectly, because the below the knee amputation has not 
been shown to be related to any incident of service.  

At her personal hearings in January 2007 and July 2007, the 
appellant testified that her husband had told her and her 
daughters that he was a POW during service in Korea.  At the 
hearing, the appellant submitted lay statements from each of 
her daughters, who all reported specific conversations with 
their father regarding his status as a POW in Korea.  

In light of the assertions regarding the veteran's alleged 
POW status, the RO attempted to locate evidence that would 
corroborate the appellant's assertions.  In an interoffice 
memorandum, the RO indicated that the veteran was not a POW.  
The memo notes that although there are certain 
medical/personnel records showing that the veteran himself 
claimed that he was a POW, there was no official 
documentation to corroborate the assertions.  As noted above, 
the National Personnel Records Center was unable to verify 
the veteran's assertions, according to a request for 
verification of information (VA Form 21-3101) dated October 
1988.  Similarly, the National Archives database did not have 
the veteran listed as a former POW.  There is simply no 
corroborating evidence that the veteran was ever held in 
captivity by enemy forces.  While there is no reason to doubt 
the credibility of the appellant and her three daughters with 
regard to their lay statements, they do not have first hand 
knowledge of the circumstances surrounding the veteran's 
active service in Korea.  Merely repeating stories told by 
the late veteran amounts to hearsay, and they are simply 
outweighed by the negative evidence of record, which does not 
show that the veteran was a former POW.  The evidence of 
record does not show an award of the POW Medal or any other 
acknowledgement of POW service.  In sum, there is no 
objective evidence to support the appellant's assertions; 
thus, the presumptions applicable to such status regarding 
service connection do not apply.  See 38 C.F.R. §§ 
3.307(a)(5), 3.309(c).

In conclusion, there is no evidence of a heart disability 
until 1995, many years after separation from service, and 
there is no competent medical evidence of record indicating 
that there is any relationship between the veteran's heart 
condition, which led to his demise, and any incident of 
service.  The appellant's assertion that her late husband was 
a POW is not supported by the evidence of record.  The only 
suggestive link, that the veteran's cause of death is 
indirectly related to service comes from the veteran's 
private doctor who agreed with the appellant's contentions 
that the veteran's inactivity, caused by service-connected 
disabilities, led to his weight gain, and subsequently led to 
heart problems.  Importantly, however, the service medical 
records show that the veteran had a weight problem during 
service, years before the leg amputation, which the appellant 
noted was the cause of the inactivity.  Moreover, the 
veteran's service-connected disabilities did not include the 
below-the-knee amputation.  Thus, the opinion of the private 
doctor carries little weight as it appears to be based on an 
assumption that the veteran's leg amputation is service 
connected.  Moreover, to establish service connection for the 
cause of the veteran's death based on a contributory cause, 
that cause must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  This has 
not been shown.

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


